Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the Amendment dated 20 October 2021, the following occurred: Claims 1, 2, 4, 7, 10, and 11 have been amended.
Claims 1-11 are pending.

Priority
This application claims priority to JP2018-165438 dated 04 September 2018 and JP2019-160932 dated 04 September 2019.

Claim Objections
Claim 4 recites “the extra-order device receives..., the issued identification information issued by the another extra-order device being different form the issued identification information....” The Examiner believes the underlined word should read “from.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 10, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a medical information management apparatus/system and method, which are within a statutory class of invention.
The limitations of (Claim 1 being representative) storing pieces of medical information of patients acquired by an extra-order device without following a medical order issued by a hospital, identification information of the extra-order device, and an arrival status of patients at the hospital, so as to be kept in correspondence with one another; obtaining medical information of a patient who is to use the hospital, the identification information of the extra-order device, and the arrival status of patients at the hospital from among the pieces of medical information that is stored; judge whether the arrival status of the patient is stored in the storage device; and obtaining patient identification information uniquely identifying, within the hospital, the patient who is to use the hospital and whose arrival status is judged not to be stored, and bring the obtained medical information of the patient into association with the patient identification information, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system/apparatus or method implemented by supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element(s) of a system/apparatus or method implemented by a medical information apparatus that includes processing circuitry and/or a storage device that implements the identified abstract idea. The medical information apparatus is not exclusively described by the applicant and is recited at a high-level of generality (i.e., a generic computing apparatus performing a generic computer functions of storing and obtaining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 2-9 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 3, 4 merely describe(s) storing and obtaining additional information. Claim(s) 5 merely describe(s) how data is stored and formatting data. Claim(s) 6, 7, 8 merely describe(s) aggregating data for a patient. Claim(s) 9 merely describe(s) the location of a medical device. Claim(s) 3, 9 also include(s) the additional element(s) of an “extra-order device” and “another extra-order device” and exchange information. These extra-order devices merely generally link the abstract idea to a particular technological environment which is insufficient to provide a practical application or significantly more. MPEP2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). Further, extra-order devices are well-understood, routine, and conventional (see Spec. Pg. 64 and the prior art of record). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 10, and 11 recite (Claim 1 being representative) “obtain medical information of a patient who is to use the hospital, the identification information of the extra-order device, and the arrival status of patients at the hospital from among the pieces of medical information that is stored in the storage device; judge whether the arrival status of the patient is stored in the storage device....” The claim is indefinite because it is unclear what function the “judge” step is performing. The claim previously obtained the arrival status of the patient from the storage device, thus the arrival status must have been stored in the storage device. There is nothing to judge. 
The claim further recites “obtain patient identification information uniquely identifying, within the hospital, the patient who is to use the hospital and whose arrival status is judged not to be stored....” The claim is indefinite because it is unclear how the limitation can be met. The first “obtain” step requires that the arrival status of the patient 
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 2-9.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim recites “update issued identification information corresponding to at least one of the pieces of medical information;” however, no identification information was previously recited to be issued to the medical information. It is unclear how non-existent information can be updated.
The term "close" in claim 7 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the magnitude of “close” entails.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 6, and 9-11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al. (U.S. Pre-Grant Patent Publication No. 2012/0191476) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0085914).

REGARDING CLAIM 1
Reid teaches the claimed medical information management system comprising:
a storage device storing therein pieces of medical information of patient[] acquired by an extra-order device without following a medical order issued by a hospital, [Para. 0181, 0183 teaches a BOA device (a storage device) that stores patient data acquired from one or more patient monitoring devices (an extra-order device) and a patient charting device (also an extra-order device). The BOA is located in the back of an ambulance and the data is acquired prior to a hospital visit (without following a medical order issued by a hospital).] identification information of the extra-order device, an arrival status at the hospital, and medical information acquired by the extraorder device, so as to be kept in correspondence with one another; and [Para. 0187, 0192, 0198, 0207 teaches that the BOA device stores an identifier/name of the EMS device, the status of the trip such as ETA (arrival status at the hospital, i.e., an ETA of anything greater than zero indicates that the patient is not at the hospital), and a the EMS device data captured from the patient. The Examiner notes that “so as to be kept in correspondence with one another” is an intended use of the information and is interpreted to be met by the mere act of storage.]
a medical information management apparatus, [Para. 0201 teaches an enterprise storage server that receives patient data from the BOA device. Para. 0202 teaches that the enterprise is a hospital that is preparing for the arrival of the ambulance.] wherein the medical information management apparatus includes a processing circuit configured to: [Para. 0201 teaches an enterprise storage server which is interpreted to have a processor (a processing circuit).]
obtain medical information of a patient who is to use the hospital, identification information of the extra-order device, an arrival status at the hospital, and medical information acquired by the extraorder device from among the pieces of medical information stored in the storage device; and [Fig. 8, 9, Para. 0202-0204 teaches that patient data for a patient that is to arrive at a hospital via an ambulance is obtained and displayed by the server. This data includes the name of the device, ETA, and the captured patient data. Para. 0208 teaches that the data includes past patient records stored on the server.]
judge whether the arrival status of the patient is stored in the storage device; and [Para. 0187, 0201 teaches that the ETA data is received from the BOA device and stored in the database by the server (interpreted as judging). Para. 0202 teaches that the BOA data is continually updated by the server.]
obtain patient identification information uniquely identifying, [...], the patient who is to use the hospital and whose arrival status is judged not to be stored, and [...]. [Para. 0208 teaches that the patient name and SSN is conveyed to the enterprise storage server (and thus obtained). Because the enterprise storage server can access the patient’s records based on this patient-identifying information, this information is interpreted as uniquely identifying the patient within the hospital. The Examiner interprets this feature to be a limitation that is contingent upon the “judge” limitation. Because the arrival status is stored in the BOA device (the storage device), the condition subsequent (“whose arrival status is judged not to be stored”) is not met and this limitation is not required to occur. See also the indefiniteness rejection, supra.]
arguendo that the sever of Reid does not obtain the identification information of the extra-order device, this feature would have been would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the identified EMS device identifier/name of Reid with the data stored in the server of Reid since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Reid. Adding the EMS device identifier/name of Reid (see citations, supra) to the data stored in the server of Reid (see citations, supra) does not change or affect the normal data storage functionality of the server of Reid. Storing of patient-related data would be performed the same way even with the addition of the EMS device identifier/name. Since the functionalities of the elements in Reid do not interfere with each other, the results of the combination would be predictable. The Examiner also notes that nothing is done with the identification information of the extra-order device and thus it also represents non-functional descriptive information.
Reid may not explicitly teach
information of patients
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Reid based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Reid teaches acquiring and storing healthcare data for a patient [see citations supra]. The application of the recited method to storage of data for multiple patients (which is never utilized in the claim rendering it non-functional as well) produces no new and unexpected result which would result in patentable significance over the teaching of Reid; the application 
Reid may not explicitly teach
within the hospital...bring the obtained medical information of the patient into association with the patient identification information.
The Examiner notes that, as-claimed, Reid likely teaches this feature given the broadest reasonable interpretation; however, Douglass has been cited for completeness.
Douglass at Para. 0030, 0044, 0046 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive patient data from a particular location, identify a master patient identifier associated with the patient, and store the patient data in a patient record  
within the hospital...bring the obtained medical information of the patient into association with the patient identification information. [Douglas at Para. 0030, 0044 teaches receiving patient data from a personal healthcare device (interpreted to correspond to the BOA device of Reid) which includes a patient identifier such as the patient’s name and SSN (the identifier of Reid). Douglas at Para. 0046 teaches identifying the patient using a master patient identifier and storing the patient data in the patient’s EMR (the enterprise server database of Reid).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and transmission system of Reid to receive patient data from a particular location, identify a  as taught by Douglass, with the motivation of improving patient healthcare outcomes (see Douglass at Para. 0012).

REGARDING CLAIM 2
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein the processing circuit included in the medical information management apparatus obtains the identification information of the extra-order device and the arrival status at the hospital, and obtains the medical information associated with the identification information of the extraorder device and the arrival status at the hospital, as medical information of the patient who is to use the hospital. [Reid at Para. 0201, 0202 teaches that the enterprise server and database receives BOA data and thereafter the data from the enterprise server and database are displayed to an enterprise user; thus any information displayed must be stored. Reid at Fig. 39, Para. 0201, 0202, 0207 teaches displaying a device ID (“00005710”) and the received patient readings. Reid at Fig. 35 teaches displaying ETA.]
Alternatively, assuming arguendo that 00005710 is not the device identifier, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the device identifier of Reid for the data stored and displayed via the enterprise server and database of Reid since the combination is merely simple substitution of one known element for another producing a predictable 

REGARDING CLAIM 3
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein
the storage device stores therein issued identification information issued by the extra-order device and uniquely identifying a patient who used the extra-order device and medical information acquired by the extra-order device, so as to be kept in correspondence with each other, and [Reid at Para. 0182, 0198 teaches that the BOA device stores an name and identification number of the patient (either of which are “issued identification information”) and EMS device data captured from the patient. The Examiner notes that “so as to be kept in correspondence with one another” is an intended use of the information and is interpreted to be met by the mere act of storage.]
the processing circuit included in the medical information management apparatus obtains the issued identification information and further obtains the medical information kept in correspondence with the issued identification information as the medical information of the patient who is to use the hospital. [Reid at Para. 0201, 0202 teaches that the enterprise server and database receives BOA data and thereafter the data from the enterprise server and database are displayed to an enterprise user; thus any information displayed must be stored. Reid at Fig. 38, 39, Para. 0420, 0421 teaches displaying the patient’s name (“DOE, JOHN”) and the received patient readings.]
The Examiner notes that even if a patient name is not “issued” identification information (whatever “issued” entails), “JOHN DOE” is a generic patient name provided for a patient whose identity is unknown, thus it is issued. 

REGARDING CLAIM 6
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein the storage device includes a processing circuit configured to:
identify a plurality of pieces of medical information of a same patient acquired by a same or a different extra-order device, and [Reid at Fig. 4, Para. 0183, 0185, 0198 teaches that the BOA device collects multiple pieces of patient data from medical devices and associates it with a patient.]
the processing circuit included in the medical information management apparatus acquires the identified pieces of medical information of the same patient as medical information of the patient who is to use the hospital, and [Reid at Para. 0200, 0201 teaches that the enterprise server having a database receives the patient medical data.]
brings the acquired medical information into association with the patient identification information. [Reid at Para. 0208 teaches that the enterprise server having a database stores the received information along with the patient name.]

REGARDING CLAIM 9
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein the extra-order device is an extra-order device kept in association with a transporter configured to transport the patient to the hospital. [Reid at Fig. 1, Para. 0181, 0196 teaches that the patient monitoring device is within an ambulance transporting a patient to a hospital.]

REGARDING CLAIM(S) 10
Claim(s) 10 is/are analogous to Claim(s) 1, thus Claim(s) 10 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.


REGARDING CLAIM(S) 11
Claim(s) 11 is/are analogous to Claim(s) 1, thus Claim(s) 11 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

Claim(s) 4 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al. (U.S. Pre-Grant Patent Publication No. 2012/0191476) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0085914) in view of Dicks et al. (U.S. Pre-Grant Patent Publication No. 2008/0103555).

REGARDING CLAIM 4
Reid/Douglass teaches the claimed medical information management system of Claims 1 and 3. Reid/Douglass further teaches
wherein
[...];
the processing circuit included in the medical information management apparatus obtains the issued identification information and further obtains the medical information kept in correspondence with the issued identification information as the medical information of the patient who is to use the hospital. [Reid at Para. 0201, 0202 teaches that the enterprise server and database receives BOA data and thereafter the data from the enterprise server and database are displayed to an enterprise user; thus any information displayed must be stored. Reid at Fig. 38, 39, Para. 0420, 0421 teaches displaying the patient’s name (“DOE, JOHN”) and the received patient readings.]
Reid/Douglass may not explicitly teach 
the extra-order device receives the issued identification information issued by another extra-order device and handed over thereto, the issued identification information issued by the another extra-order device being different form the issued identification information issued by the extra-order device,
the storage device stores therein issued identification information uniquely identifying a same patient among two or more extra-order devices and medical information acquired by the extra-order devices, so as to be kept in correspondence with each other the two or more extra-order devices include the extra-order device receiving the identification information issued by and handed over the another extra-order device, and the another extra-order device, and 
Dicks at Para. 0028, 0030, 0034, 0036, 0038, 0040, 0052, 0053 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive data at an intermediate device from multiple medical devices each of which provides a patient identifier as part of the patient data 
the extra-order device receives the issued identification information issued by another extra-order device and handed over thereto, the issued identification information issued by the another extra-order device being different form the issued identification information issued by the extra-order device, [Dicks at Abstract, Para. 0028, 0030, 0040 teaches that a first device (the medical device of Reid) receives patient data from a medical device (another extra-order device) that then transmits the patient data to a server (the enterprise server and database of Reid) via an intermediary device (the BOA device of Reid). Dicks at Para. 0036, 0038 teaches that the data includes a patient identifier (interpreted as being “issued” by the medical device, there being no description as to what “issued” entails). The patient identifiers come from different devices thus they are different from each other, there being no claimed indication as to what “different” entails.]
the storage device stores therein issued identification information uniquely identifying a same patient among two or more extra-order devices and medical information acquired by the extra-order devices, so as to be kept in correspondence with each other the two or more extra-order devices include the extra-order device receiving the identification information issued by and handed over the another extra-order device, and the another extra-order device, and [Dicks at Para. 0034, 0036 teaches that patient data may be received by the intermediate device from multiple medical devices (two or more extra-order devices). Dicks at Para. 0036, 0052, 0053 teaches that this data contains the patient identifier and is stored. The Examiner notes that “so as to be kept in correspondence with one another” is an intended use of the information and is interpreted to be met by the mere act of storage.]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and transmission system of Reid having the receipt of patient data from a particular location, identification of a master patient identifier associated with the patient, and storage of the patient data in a patient record of Douglass to receive data at an intermediate device from multiple medical devices each of which provides a patient identifier as part of the patient data as taught by Dicks, with the motivation of providing information to healthcare providers quickly, easily, and effectively for review and analysis which improves patient care (see Dicks at Para. 0011).
Assuming arguendo that the patient ID’s from the two extra-solution devices are required to have different characters from one another or a different number of characters, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to for the patient IDs of the BOA of Reid and the medical device of Dicks to be different from one another given the finite number of possible patient ID forms (KSR rationale E). Logically there are only two options, either the patient IDs are the same or they are different. It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the case where the patient ID of Reid and the patient ID of Dicks are different from one another since there are a finite number of logical, predictable potential solutions (i.e., identifier types) to the recognized need (identification of a patient) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al. (U.S. Pre-Grant Patent Publication No. 2012/0191476) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0085914) in view of Durrant et al. (U.S. Pre-Grant Patent Publication No. 2016/0321400).

REGARDING CLAIM 7
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein the storage device includes a processing circuit configured to:
[...];
update issued identification information corresponding to at least one of the pieces of medical information, [...]; [Reid at Para. 0207, 0208 teaches that an identifier associating information with a device is stored on the server. This is interpreted as updating (see 112(b) rejection, supra).]
the processing circuit included in the medical information management apparatus brings the medical information of which the issued identification information has been updated, into association with the patient identification information. [Reid at Para. 0201, 0202 teaches that the enterprise server and database receives BOA data and thereafter the data from the enterprise server and database are displayed to an enterprise user; thus any information displayed must be stored and updated. Reid at Fig. 38, 39, Para. 0420, 0421 teaches displaying the patient’s name (“DOE, JOHN”) and the received patient readings.]
Reid/Douglass may not explicitly teach
judge whether times and locations at which pieces of medical information were obtained by mutually-different extra-order devices are same as or in a certain time or distance proximity each other; and
[...], when it is determined that the times and the locations at which the pieces of medical information were obtained are the same as or close to each other, and
Durrant at Para. 0169 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to determine whether patient information originating from different medical devices is the same patient information based on time and location
judge whether times and locations at which pieces of medical information were obtained by mutually-different extra-order devices are same as or in a certain time or distance proximity each other; and [Durrant at Para. 0169, 0170 teaches determining whether patient information from two different medical devices is for the same patient (are same as each other) based on time and location.]
[...], when it is determined that the times and the locations at which the pieces of medical information were obtained are the same as or close to each other, and [Durrant at Para. 0169, 0170 teaches that the clinical data from different medical devices is associated with one another when the location and time match (interpreted as the storing (i.e., updating) of Reid).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and transmission system of Reid having the receipt of patient data from a particular location, identification of a master patient identifier associated with the patient, and storage of the patient data in a patient record of Douglass to determine whether patient information originating from different medical devices is the same patient information based on time and location as taught by Durrant, with the motivation of providing for efficient and proper care for a victim in an emergency situation (see Durrant at Para. 0003).

REGARDING CLAIM 8
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass further teaches
wherein the storage device includes a processing circuit configured to:
[...];
update issued identification information corresponding to at least one of the pieces of medical information, [...]; [Reid at Para. 0207, 0208 teaches that an identifier associating information with a device is stored on the server. This is interpreted as updating (see 112(b) rejection, supra).]
the processing circuit included in the medical information management apparatus brings the medical information of which the issued identification information has been updated, into association with the patient identification information. [Reid at Para. 0201, 0202 teaches that the enterprise server and database receives BOA data and thereafter the data from the enterprise server and database are displayed to an enterprise user; thus any information displayed must be stored and updated. Reid at Fig. 38, 39, Para. 0420, 0421 teaches displaying the patient’s name (“DOE, JOHN”) and the received patient readings.]
Reid/Douglass may not explicitly teach
judge whether or not pieces of patient specifying information match each other, the pieces of specifying information each being included in a different one of pieces of medical information obtained by mutually-different extraorder devices; and
[...], when it is determined that the pieces of patient specifying information match each other, and
Durrant at Para. 0169 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to determine whether patient information originating from different medical devices is the same patient information based on time and location
judge whether or not pieces of patient specifying information match each other, the pieces of specifying information each being included in a different one of pieces of medical information obtained by mutually-different extraorder devices; and [Durrant at Para. 0169, 0170 teaches determining whether patient information (patient specifying information) from two different medical devices determining different data is for the same patient (are same as or close to each other) based on time and location.]
[...], when it is determined that the pieces of patient specifying information match each other, and [Durrant at Para. 0169, 0170 teaches that the clinical data from different medical devices is associated with one another when the location and time match (interpreted as the storing (i.e., updating) of Reid).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and transmission system of Reid having the receipt of patient data from a particular location, identification of a master patient identifier associated with the patient, and storage of the patient data in a patient record of Douglass to determine whether patient information originating from different medical devices is the same patient information based on time and location as taught by Durrant, with the motivation of providing for efficient and proper care for a victim in an emergency situation (see Durrant at Para. 0003).

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al. (U.S. Pre-Grant Patent Publication No. 2012/0191476) in view of Douglass et al. (U.S. Pre-Grant Patent Publication No. 2016/0085914) in view of Evans (U.S. Pre-Grant Patent Publication No. 2002/0046346).


REGARDING CLAIM 5
Reid/Douglass teaches the claimed medical information management system of Claim 1. Reid/Douglass may not explicitly teach
wherein
the patient identification information is kept in correspondence with a medical order issued by the hospital, and 
the processing circuit included in the medical information management apparatus converts the obtained medical information of the patient into a data format same as a data format of medical information that was obtained by following the medical order and is kept in correspondence with the patient identification information and further brings the medical information resulting from the conversion into association with the patient identification information.
Evans at Fig. 17A, Para. 0047, 0056, 0058, 0063 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to convert data from an external source into a format associated with a medical order and to associate the converted data with a patient identifier 
wherein
the patient identification information is kept in correspondence with a medical order issued by the hospital, and [Evans at Para. 0056 teaches storing patient data in a patient repository (i.e., an EMR), where the patient data is associated with a unique patient identifier. Evans at Para. 0047, 0058 teaches that the patient data includes x-rays, CAT scans, laboratory test results (each interpreted as a medical order issued by a hospital) and that the healthcare is related to a hospital.]
the processing circuit included in the medical information management apparatus converts the obtained medical information of the patient into a data format same as a data format of medical information that was obtained by following the medical order and is kept in correspondence with the patient identification information and further brings the medical information resulting from the conversion into association with the patient identification information. [Evans at Fig. 17A, Para. 0063 teaches converting data from an external source (the patient device(s) of Reid) into an EMR data format (interpreted as into a data format same as a data format of medical information that was obtained by following the medical order) and associates it with the PID.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify the patient data collection and transmission system of Reid having the receipt of patient data from a particular location, identification of a master patient identifier associated with the patient, and storage of the patient data in a patient record of Douglass to convert data from an external source into a format associated with a medical order and to associate the converted data with a patient identifier as taught by Evans, with the motivation of simplifying patient data retrieval (see Evans at Para 0009).


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-11, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Thus, the invention as recited in the amended claims can judge whether the arrival status of the patient is stored in the storage device, so as to "bring the obtained medical information of the patient into association with the patient identification information." Applicant respectfully submits that the stated finding underpinning the § 101 grounds for rejection, i.e., that "the claimed invention amounts to managing personal behavior or interaction between people," is inapplicable to the amended claims.
Regarding (a), the Examiner respectfully disagrees. The claimed invention is directed to the noted abstract idea which is a method of organizing human activity. It is collecting and associating information which is a human activity.
With these further clarifications, Applicant respectfully submits that Claim 1 in fact, "integrates [the alleged] judicial exception into a practical application will apply, rely on, or use the [the alleged] judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Regarding (a), the Examiner respectfully disagrees. Applicant has not stated what the supposed practical application actually is. The claims do provide a practical application 

Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejections of Claims 1 and 4, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the missing essential step indefiniteness rejection of Claims 7 and 8, the Applicant has not addressed this basis of rejection and thus it is maintained.
Regarding the relative degree indefiniteness rejection of Claim 7, the Applicant amended one recitation of “close” however another recitation remains rendering the claim indefinite. The rejection is maintained.

Rejection under 35 U.S.C. § 103
Regarding the rejection of Claims 1-11 the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues: Applicant respectfully submits that none of Reid, Douglass, Dicks, Durrant and Evans discloses or suggests judging whether the arrival status of the patient is stored in the storage device.
The Examiner respectfully disagrees. As best understood by the Examiner, the claim requires a determination as to whether the storage device stores arrival (ETA) information for the patient. Reid most certainly does this where it continually updates the server with data received from, and stored by, the BOA device. This data includes ETA Ex Parte Schulhauser, Appeal 2013-007847 (precedential).

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Martin et al. (U.S. Pre-Grant Patent Publication No. 2013/0096649) which discloses streaming EMS incident data from a patient monitoring device and formatting the data into data objects. 
Fletcher et al. (U.S. Patent No. 10,679,746) which discloses system that estimates a patient’s discharge based on a milestone plan.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626